ICJ_089_Lockerbie_LBY_USA_1998-02-27_JUD_01_PO_03_FR.txt. 143

DÉCLARATION DE M. HERCZEGH

Jai voté contre les paragraphes 2, lettres a) et b), et 3 du dispositif,
pour des motifs analogues à ceux qui ont fait l’objet de la déclaration que
jai jointe à l’arrêt rendu ce jour en l’affaire relative à des Questions
d'interprétation et d'application de la convention de Montréal de 1971
résultant de l'incident aérien de Lockerbie (Jamahiriya arabe libyenne
c. Royaume-Uni).

Je prie donc le lecteur de se référer au texte de ladite déclaration.

(Signé) Géza HERCZEGH.

32
